FILED
                               NOT FOR PUBLICATION                           SEP 07 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JAMES E. BRYANT,                                   No. 09-17055

                 Plaintiff - Appellant,            D.C. No. 1:08-cv-01239-BTM-
                                                   CAB
  v.

A. L. PINEDA, Correctional Lieutenant,             MEMORANDUM *

                 Defendant - Appellee.



                      Appeal from the United States District Court
                          for the Eastern District of California
                     Barry T. Moskowitz, District Judge, Presiding **

                              Submitted August 23, 2010 ***

Before:         LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       James E. Bryant, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal due

process and state law claims arising from his placement in a single cell. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Sitting by designation.

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed Bryant’s due process claims related to

correctional officer Pineda’s failure to prevent or fully investigate other inmates’

alleged theft of Bryant’s property because Bryant had an adequate post-deprivation

remedy under California law. See Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.

1994) (per curiam) (random and unauthorized deprivations of property do not

violate due process when a meaningful post-deprivation remedy is available).

      The district court properly dismissed Bryant’s due process claims

concerning Pineda’s alleged failure to follow prison regulations in investigating

false accusations of sexual misconduct against Bryant because Bryant failed to

allege facts implicating a protected liberty interest. See Sandin v. Conner, 515 U.S.

472, 484 (1995) (protected liberty interest arises only when a restraint exceeds an

inmate’s sentence in “an unexpected manner” or imposes “atypical, significant

deprivation on the inmate in relation to the ordinary incidents of prison life”).

      The district court also properly declined to exercise supplemental

jurisdiction over Bryant’s state law claims after dismissing his federal claims

without leave to amend. See 28 U.S.C. § 1367(c)(3).

      AFFIRMED.


                                           2                                      09-17055